 

Merson Law, PLLC

150 East 58th Street, 34th floor
New York, NY 10155
212-603-9100

Facsimile 347-441-4171

 

M

LAW

 

 

www.mersonlaw.com
Please mail all correspondence to NY office

VIA ECF

The Honorable Steven M. Gold

United States District Magistrate Judge
Eastern District of New York

225 Cadman Plaza East, Courtroom 13-D

Brooklyn, New York 11201

Merson Law, PLLC

Pennsylvania Office
1525 Locust Street, | 9th Floor
Philadelphia, PA 19102

February 11, 2020

Re: Powers v. Roman Catholic Diocese of Rockville et al.

Case No.: 2:19-cv-4738 (MKB) (SMG)

Dear Magistrate Judge Gold:

We are writing pursuant to the Court’s February 4" order (ECF Docket No. 23),

which requested an answer to the following questions:

1. Whether all parties will consent to reassigning this case to the Magistrate

Judge for all purposes; and

2. Whether all parties will consent to reassigning this case to the Magistrate
Judge for the limited purpose of deciding the pending jurisdictional dispute.

The answer to both questions is no. Therefore, by February 20, 2020, a
premotion conference application will be submitted to Judge Brodie.

Respectfully submitted,

MERSON LAW, PLLC

By:  /s
Jordan K. Merson (JM+7939)

150 East 58th Street, 34th Floor

New York, NY 10155
Telephone: (212) 603-9100
Facsimile: (347) 441-4171
Counsel for Plaintiff
